The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed February 10, 2021.  Acknowledgement is made of Applicant's amendment to independent Claims 1, 15 and 19 further limiting the beta-hydroxybutyric acid and beta-hydroxybutyrate salts in the claimed compositions. 

Priority
This application, 16/996,509, filed 08/18/2020 is a continuation in part of 16/783,844, filed 02/06/2020.  16/783,844 is a continuation in part of 16/409,501, filed 05/10/2019, now U.S. Patent 10,596,131.  16/409,501 is a continuation in part of 16/272,165, filed 02/11/2019, now U.S. Patent 10,596,129.  16/272,165 is a continuation in part of 16/224,408, filed 12/18/2018, now U.S. Patent 10,588,876.  16/224,408 is a continuation in part of 15/936,820, filed 03/27/2018, now U.S. Patent 10,245,242. 15/936,820 claims priority from provisional application 62/590,063, filed 11/22/2017.
16/996,509, is a continuation in part of 16/783,886, filed 02/06/2020. 16/783,886 is a continuation in part of 16/272,192, filed 02/11/2019, now U.S. Patent 10,596,130.  16/272,192 is a continuation in part of 16/224,485, filed 12/18/2018, now U.S. Patent 10,596,128.  16/224,485 is a division of 15/936,849, filed 03/27/2018, now 
16/996,509 is a continuation in part of 16/783,956, filed 02/06/2020.  16/783,956 claims priority from provisional application 62/805,054, filed 02/13/2019. 
16/996,509 is a continuation in part of 16/720,211, filed 12/19/2019.  16/720,211 is a division of 16/272,145, filed 02/11/2019, now U.S. Patent 10,736,861.  16/272,145 is a continuation in part of 15/454,157, filed 03/09/2017, now U.S. Patent 10,292,952. 15/454,157 claims priority from provisional application 62/307,203, filed 03/11/2016.


Withdrawn Rejections


Claim rejections – 35 USC § 103
The rejection of Claims 1 – 6, 8 – 9, 11 – 13, 15 – 20 and 22 – 24 under 35 U.S.C. 103(a) as being unpatentable over Arnold, P. in US 2018/0021274 is rendered moot and is withdrawn in response to Applicant’s amendment to independent Claims 1, 15 and 19 further limiting the % molar equivalents of beta-hydroxybutyric acid and beta-hydroxybutyrate salts in the claimed compositions.
The rejection of Claim 7 under 35 U.S.C. 103(a) as being unpatentable over Arnold, P. in US 2018/0021274 in view of Dietary Guidelines Recommendations at https://health.gov/our-work/food-nutrition/2015-2020-dietary-guidelines/guidelines/ appendix-7/ (2010) is rendered moot and is withdrawn in response to Applicant’s amendment to independent Claims 1, 15 and 19 further limiting the % molar equivalents of beta-hydroxybutyric acid and beta-hydroxybutyrate salts in the claimed compositions.

The rejection of Claim 23 under 35 U.S.C. 103(a) as being unpatentable over Arnold, P. in US 2018/0021274 in view of Vandenberghe et al. in Can. J. Physiol. Pharmacol. 95: 455–458 (2017) is rendered moot and is withdrawn in response to Applicant’s amendment to independent Claims 1, 15 and 19 further limiting the % molar equivalents of beta-hydroxybutyric acid and beta-hydroxybutyrate salts in the claimed compositions.

Double Patenting
The rejection of Claims 1 – 6, 8 – 9, 11 – 22 and 24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 22 of US patent 10,292,952 and Claims 1 – 20 of US patent 10,736,861, each in view of Arnold, P. in US 2018/0021274 is rendered moot and is withdrawn in response to Applicant’s amendment to independent Claims 1, 15 and 19 further limiting the % molar equivalents of beta-hydroxybutyric acid and beta-hydroxybutyrate salts in the claimed compositions.
The rejection of Claim 23 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 22 of US patent 10,292,952 and 10,736,861, each in view of Arnold, P. in US 2018/0021274 and further in view of Vandenberghe et al. in Can. J. Physiol. Pharmacol. 95: 455–458 (2017) is rendered moot and is withdrawn in response to Applicant’s amendment to independent Claims 1, 15 and 19 further limiting the % molar equivalents of beta-hydroxybutyric acid and beta-hydroxybutyrate salts in the claimed compositions.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a mixed salt composition for increasing blood ketone level in a subject, comprising: greater than 0% and up to 0.4% by molar equivalents of beta- hydroxybutyric acid; and at least 99.6% and less than 100% by molar equivalents of a plurality of beta-hydroxybutyrate salts selected from: sodium beta-hydroxybutyrate; potassium beta-hydroxybutyrate; calcium beta-hydroxybutyrate; and magnesium beta-hydroxybutyrate, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Arnold, P. in US 2018/0021274 is representative of the closest prior art.  As discussed in the section withdrawing the applied prior art rejections under 35 U.S.C. 103(a), Arnold teaches generally teaches compositions comprising β-hydroxybutyric acid in combination with β-hydroxybutyrate salts which are useful to induce ketosis achieving blood ketone levels of (0.5-6.0 mmol/L), with or without dietary restriction, and without inducing harmfully high mineral loads in the blood.  Arnold teaches free β-hydroxybutyric acid in combination with sodium and potassium β-hydroxybutyrate salts 
Arnold neither teaches nor suggests any compositions comprising hydroxybutyric acid in combination with a plurality of beta-hydroxybutyrate salts wherein the % molar equivalent ranges of hydroxybutyric acid and beta-hydroxybutyrate salts fall within the scope of the ranges recited in the claimed invention.  Accordingly, one of ordinary skill in the art would not have been motivated to modify the ranges in the compositions of Arnold with a reasonable expectation of obtaining a composition that is effective in inducing ketosis and achieving blood ketone levels of 0.5-6.0 mmol/L without inducing harmfully high mineral loads in the blood.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628